DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on March 11, 2022 is acknowledged. Claims 1, 5, 8, 10-13, and 20-25 are pending in this application. Claims 2-4, 6-7, 9, and 14-19 have been cancelled. Claim 1 has been amended. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claims 3, 11-13, and 20-25 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of Applicant’s amendment to claim 1 to be limited to the specific plasticizers recited in claim 3.  
Claim Rejections - 35 USC § 112
The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the claim recites the “amount of the film bases included is 30 to 100% of the coating layer by weight” has been withdrawn in view of Applicant’s cancelation of the claim. 
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 5, 8, 10, 14, and 16-19 under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2010/0130426) in view of Steiner et al. (US 2013/0345188) has been withdrawn in view of Applicant’s amendment to claim 1 to incorporate the limitations of claim 3. 
The rejection of claims 1-2, 5, 8, 10, 14, and 16-19 under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2010/0130426) in view of Karaagac  (TR 201410001A) has been withdrawn in view of Applicant’s amendment to claim 1 to incorporate the limitations of claim 3. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Young et al. (US 2010/0130426).  Young discloses a composition for treating metabolic diseases and conditions associated with metabolic diseases (abstract). 
Applicant’s attention is directed to the enteroendocrine peptide secretion enhancing agent, bile acid or bile acid mimic of Formula I: 

    PNG
    media_image1.png
    199
    297
    media_image1.png
    Greyscale

1 is independently H, OH, O-lower alkyl (e.g., OCH3, or OEt). In some embodiments, each R1 is independently H, OH, lower (e.g., C1-C6 or C1-C3) alkyl, or lower (e.g., C1-C6 or C1-C3) heteroalkyl. In certain embodiments, L is a substituted or unsubstituted alkyl or substituted or unsubstituted heteroalkyl. In some embodiments, R2 is H, OH, lower alkyl, or lower heteroalkyl (e.g., OMe). In certain embodiments, R3 is H, OH, O-lower alkyl, lower alkyl, or lower heteroalkyl (e.g., OMe). In some embodiments, A is COOR4, S(O)nR4, or OR5. In certain embodiments, R4 is H, an anion, a pharmaceutically acceptable cation (e.g., an alkali metal cation, alkaline earth metal cation, or any other pharmaceutically acceptable cation) substituted or unsubstituted alkyl, substituted or unsubstituted heteroalkyl, substituted or unsubstituted aryl, substituted or unsubstituted heteroaryl, an amino acid, or the like; and n is 1-3. Each R5 is independently selected from lower alkyl and H (paragraph 0075), including by way of non-limiting example including cholic acid, deoxycholic acid, glycocholic acid, chenodeoxycholic acid, and ursodeoxycholic acid (paragraph 0080).  While obeticholic acid is not exemplified in the examples, it is noted that compounds of formula I additionally comprise obeticholic acid. 
The pharmaceutical composition comprises a film coating (paragraph 0162).  Example 8 discloses enteric coating tablets comprising a polymeric layer, which is a coating which does not substantially contain a plasticizer.  
Young does not teach a coating which contains a specific plasticizer recited in claim 1. There is no teaching within Young or motivation within the prior art to utilize the plasticizers recited in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.